Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Hugh Okun appeals from the district court’s garnishment disposition order directing JP Morgan Chase Bank, N.A., to pay the Government all funds held *701by the bank for Okun. We have reviewed the record and find no reversible error, Accordingly, we affirm for the reasons stated by the district court. United States v. Okun, No. 3:08-cr-00132-REP-1 (ED. Va. May 10, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED